Citation Nr: 0926520	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-17 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
gonorrhea. 

3.  Entitlement to service connection for sexual problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1983.  The Veteran also served in the United States Army 
Reserves and the Army National Guard of Illinois.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
denied claims for service connection for PTSD, gonorrhea, and 
sexual problems.

The Board notes that the May 2006 statement of the case (SOC) 
included the issues of entitlement to service connection for 
left foot pain and a sleep disorder.  The Veteran indicated 
on his June 2006 VA Form 9 Appeal that he wanted to appeal 
these issues.  However, he later indicated in a February 2007 
statement that his sleep disorder was a symptom of PTSD, as 
opposed to a separate issue.  As such, the Board finds this 
issue is included in the claim for entitlement to service 
connection for PTSD.  The Veteran also indicated on this 
February 2007 statement that he wished to withdraw the issue 
of entitlement to service connection for left foot pain.  As 
such, this issue is no longer on appeal before the Board.   

With respect to the Veteran's claim for service connection 
for PTSD, the United States Court of Appeals for Veterans 
Claims (Court) has held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
However, the Board notes that the Veteran's claims for 
service connection for depression, alcoholism, and memory 
loss were adjudicated separately by the RO in an April 2005 
rating decision.  The Veteran submitted a notice of 
disagreement (NOD) with regard to these issues in May 2005.  
The Veteran withdrew his claim for service connection for 
alcoholism in a June 2005 statement.  A SOC was issued with 
regard to the claim of service connection for depression with 
memory loss in August 2005.  The Veteran did not appeal this 
issue to the Board.  Therefore, in consideration of the 
holding in Clemons, the Board notes that the Veteran's other 
possible mental or psychiatric disabilities have been 
considered by VA in a separate RO decision.  However, as the 
Veteran did not properly appeal these issues, the Board has 
no jurisdiction to review the claims for entitlement to 
service connection for depression, memory loss, or 
alcoholism, and will proceed to review the claim for 
entitlement to service connection for PTSD.

The Board notes that, on his June 2006 VA Form 9 Appeal, the 
Veteran indicated that he wanted a hearing before a member of 
the Board.  In February 2007, a personal hearing was held 
before a Decision Review Officer at the St. Paul, Minnesota 
RO.  A transcript of that proceeding has been associated with 
the claims folder.  The same day that this hearing was held, 
the Veteran submitted a statement in which he stated "I am 
longer requesting a hearing with the BVA.  I am satisfied 
with the hearing conducted today."  The RO construed this as 
a withdrawal of his request for a hearing before the Board.  
In light of the context of this statement, the Board agrees 
with the RO and concludes that the Veteran's request for a 
hearing before the Board was withdrawn in February 2007.

The issues of entitlement to service connection for residuals 
of gonorrhea and sexual problems are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative medical evidence of record does not reveal 
that the Veteran has a diagnosis of PTSD related to an in-
service stressor. 



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in September 2005 and July 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran underwent a VA evaluation for PTSD in August 
2005.  The Board notes that the June 2009 Appellant's Brief 
requested that a new medical opinion be obtained.  However, 
the Board notes that the examiner reviewed the Veteran's 
computerized medical record.  She also considered the 
Veteran's medical history, military history, description of 
military trauma, post-military history, and current 
condition.  The Board finds this examination report and 
opinion to be thorough and complete.  Therefore, the Board 
concludes that this examination report and opinion are 
sufficient upon which to base a decision with regard to this 
claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

More specifically, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disability, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The term "Veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2008).  The term "active military, 
naval, or air service" is defined to include active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2008).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2008).

The Veteran is seeking entitlement to service connection for 
PTSD.  Specifically, he has asserted that, while stationed on 
guard duty in the demilitarized zone (DMZ) in Korea, shots 
were fired at him.  See hearing transcript, February 2007.  
He has also asserted that he saw a dead body and the body of 
a soldier who had overdosed.  Id.  Additionally, the Veteran 
claims that he was put under stress from  poor living 
conditions, to include foul air and water, fighting amongst 
the soldiers, access to drugs, and being homesick.  Id.

As an initial matter, it is noted that there is no 
corroborative evidence that the Veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
Veteran's DD 214 Form does not reflect that he received any 
medals which are indicative of combat service.  Therefore, in 
order for service connection for PTSD to be awarded, a 
claimed stressor must be corroborated.

A review of the Veteran's service treatment records does not 
reflect any in-service treatment for a psychiatric disability 
of any kind.

The Board notes that the Veteran was evaluated by a VA 
psychiatrist for PTSD in July 2005.  The examiner noted a 
pre-military history of emotional and physical abuse.  The 
examiner also noted the Veteran's reports of doing guard duty 
for 30 days on the DMZ in Korea.  The Veteran reported being 
shot at numerous times and remembered that a fellow soldier 
committed suicide.  Post service, the Veteran reported being 
arrested several times, mainly for violent behavior and angry 
outbursts.  He reported serving time in a penitentiary and a 
county jail.  The Veteran reported that, over the years, he 
has never worked longer than a few months at a time.  Upon 
examination of the Veteran's mental status and consideration 
of his assertions and reported history, the examiner 
diagnosed the Veteran with depression, not otherwise 
specified; probable PTSD related to childhood physical 
trauma, some trauma related to being in the military on guard 
duty; and antisocial personality traits.   

In August 2005, the Veteran was evaluated for PTSD again.  
The examiner reviewed the Veteran's computerized medical 
records and noted the July 2005 evaluation.  The examiner 
also noted the Veteran's medical history and reported 
childhood history.  The Veteran again reported being verbally 
and physically abused by his father as a child.  The Veteran 
reported some signs of depression growing up and indicated 
that he would isolate himself and spend time alone.  He also 
recalled having occasional suicidal thoughts.  Prior to his 
military service, the Veteran witnessed a stabbing and riots 
at his high school, a drowning in the school pool, and 
burglaries and robberies in his community.  With respect to 
his military service, the Veteran reported serving along the 
DMZ in Korea.  He stated that he did not want to be there and 
felt lonely and isolated.  He reported hearing shooting at 
night while on guard duties and hearing bullets go past him.  
He reported being shot at on a few occasions and running 
toward a foxhole.  He reported seeing a dead man in the 
village with his stomach cut open and a fellow soldier 
overdose and commit suicide.  The Veteran reported extensive 
legal problems after service, involving drinking, drugs, 
assault, and burglary.  He has spent time in prison.  Upon 
evaluation of the Veteran and consideration of his assertions 
and reported history, the examiner diagnosed the Veteran with 
depression, not otherwise specified, secondary to 
consequences of alcohol and drug abuse; alcohol abuse; and 
antisocial features.  The examiner concluded by stating that 
the Veteran overstated symptoms on the psychological tests 
and it is possible that this also happened in the interview.  
The examiner determined that the Veteran did not meet the 
full diagnostic criteria for PTSD, and it is likely that he 
overstated his description of the military trauma.  

The Board notes that the claims folder also contains various 
treatment records concerning the Veteran's possible diagnosis 
of PTSD.  Specifically, the Veteran was noted as experiencing 
PTSD symptoms on an ongoing basis and diagnosed with PTSD in 
April 2008 VA treatment records.  In a March 2008 VA 
treatment record, he was noted as having PTSD, partially 
stable on medications.  He was also noted as having PTSD in 
VA treatment records from December 2005, April 2006, July 
2006, and January 2007. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With respect to the August 2005 VA opinion, the examiner 
specifically indicated that she reviewed the Veteran's 
computerized medical record, to include the July 2005 
evaluation.  The examiner conducted a thorough interview and 
examination of the Veteran in light of his assertions of 
trauma before determining that he did not meet the diagnostic 
criteria for PTSD.  With respect to the July 2005 VA opinion, 
the examiner diagnosed the Veteran with probable PTSD related 
to childhood trauma; some trauma related to childhood 
physical trauma.  The Board notes that the diagnosis of 
"probable PTSD" is speculative.  This is not a definitive 
diagnosis and, therefore, not sufficient to raise a 
reasonable doubt.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the appellant may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).  
Additionally, it is unclear whether the examiner took into 
account the full diagnostic criteria for PTSD as set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  With 
respect to the diagnoses of PTSD in the VA treatment records, 
there is no indication that these diagnoses were based on a 
review of the medical records or rendered in accordance with 
the appropriate criteria, as set forth in the DSM- IV.  

Furthermore, the Board notes that there is no corroborative 
evidence to support the Veteran's accounts of his alleged 
stressor incidents.  The Veteran's primary stressor events 
include being shot at along the DMZ, seeing a dead body and 
the body of a soldier who had overdosed or committed suicide, 
and poor living conditions.  The claims folder contains no 
evidence that the Veteran had combat service, was shot at 
while on active duty, came in contact with dead bodies, or 
lived in conditions so poor as to cause PTSD.  With regard to 
the Veteran's report of seeing a dead soldier, the Veteran 
specifically indicated at the February 2007 hearing that he 
did not witness the man die but only saw the dead body 
afterwards.  Additionally, the Veteran did not provide the 
name of the man, indicate that he knew him, or offer any 
evidence that could be used to help verify this incident.  
Furthermore, the Board notes that the Veteran denied any 
traumatic experiences in a November 2003 VA treatment record.  
In a December 2003 VA treatment record, it was noted that the 
Veteran did not engage in combat but he reported firing a 
weapon at the enemy.  It was further noted that the Veteran 
did not come under enemy fire and has not seen others killed 
or injured.  

In short, the claims folder contains no evidence of the 
alleged in-service stressor incidents, aside from the 
Veteran's statements, which are contradictory and do not 
provide sufficient detail so as to allow for an attempt at 
verification.  As explained by the Court, "just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept a Veteran's uncorroborated account 
of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).

Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran engaged in 
combat with the enemy while on active duty and there is no 
independent verification of his reported in-service 
stressors.  As noted above, the law requires verification of 
a claimed stressor, and the Veteran's lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  As there is no such evidence in this case, the 
preponderance of the evidence is against the claim, and it 
must be denied.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 
2001).  There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of gonorrhea and sexual problems.  Specifically, he 
asserts that he was treated for gonorrhea 3 times during 
service and currently has a scar and burning from the in-
service gonorrhea.  See hearing transcript, February 2007.  
He has also asserted that his residuals of gonorrhea included 
swelling and a sore area, "like a burn that burst".  See 
Veteran's statement, February 2007.  With respect to his 
claimed sexual problems, the Veteran has asserted that, as a 
result of gonorrhea, he has become more aware of sexually 
transmitted diseases and is now conscious of all his 
decisions regarding sexual activities.  Id.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.

A review of the Veteran's service treatment records reveals 
that the Veteran sought treatment for a red lesion in his 
groin area in October 1982.  The Veteran reported no burning 
at this time, and it appears that he may have been diagnosed 
with tinea cruris.  In July 1982, the Veteran sought 
treatment for a possible urinary tract infection and warts on 
his penis.  At this time, he reported no stinging or burning 
when urinating or discharge.  He was diagnosed with molluscum 
contagiosum and inguinal adenopathy.  In July 1982, the 
Veteran sought treatment for removal of molluscum 
contagiosum. 

A review of the Veteran's post-service medical records gives 
no clear  indication that the Veteran currently has residuals 
of gonorrhea or sexual problems of any kind.  On a March 1995 
enlistment examination for the Army National Guard, the 
Veteran  reported no history of gonorrhea.  In a November 
2003 VA treatment record, the Veteran indicated that he had 
no concerns about sexuality, sexual function, or sexually 
transmitted diseases.  In a separate November 2003 VA 
treatment record, the Veteran indicated that he had a normal 
sex drive.  In a December 2003 VA treatment record, the 
Veteran refused a genitalia examination and denied any 
sexually transmitted diseases.  

However, in a March 2004 VA treatment record, the Veteran was 
noted as having reactive inguinal lymph nodes, probably 
related to tinea infection.  In a separate March 2004 VA 
treatment record, the Veteran reported a cyst on his left 
inguinal area.  He reported a previous history of an inguinal 
cyst that resolved with incision and drainage.  The Veteran 
was diagnosed with left inguinal reactive lymph nodes, with 
the etiology probably being tinea pedis but could also be 
epididymitis or other genitourinary source.  Unfortunately, 
the examiner noted that the Veteran covered his penis and 
would not permit a good examination of the skin.  

As noted, the Veteran's service treatment records do not 
appear to reflect a diagnosis of gonorrhea specifically.  
However, they do suggest that the Veteran may have had some 
sort of sexually transmitted disease in service, as well as a 
possible diagnosis of tinea cruris.  Therefore, as the 
Veteran sought treatment in service for a possible sexually 
transmitted disease and tinea cruris, and has sought 
treatment post service for reactive inguinal lymph nodes, 
probably related to tinea infection or possibly epididymitis 
or other genitourinary source, and an inguinal cyst, the 
Board finds that the necessity for a VA examination is shown 
for the proper assessment of the Veteran's claim, 
particularly in light of the holding in Clemons reflecting 
that when a veteran makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  38 U.S.C.A. § 5103A (West 2002).  

Thus, this issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether he has 
current residuals of a sexually transmitted disease of any 
kind, to specifically include gonorrhea, or a current skin 
disease of the genital area, and, if so, whether these 
residuals of a sexually transmitted disease or skin disease 
were caused or aggravated by his active duty service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

With respect to the Veteran's claim for service connection 
for sexual problems, the Board notes that this issue is 
inextricably intertwined with the issue of entitlement to 
service connection for gonorrhea.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Therefore, the Board cannot fairly 
proceed in adjudicating this issue until any outstanding 
matters with regard to the Veteran's claim for service 
connection for gonorrhea have been resolved.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for his 
claim for service connection for 
gonorrhea.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  
After reviewing the file and 
examining the Veteran, the examiner 
should render an opinion as to 
whether the Veteran currently has any 
residuals of gonorrhea or other 
sexually transmitted disease, or any 
current skin condition of the genital 
area.  If so, an opinion should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
residuals of gonorrhea or other 
sexually transmitted disease, or any 
identified skin condition of the 
genital area had its onset in 
service, or was otherwise incurred in 
or aggravated by a disease or injury 
in service.   
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the February 
2008 supplemental statement of the 
case (SSOC).  If the benefits sought 
on appeal remain denied, the Veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


